Citation Nr: 9914630	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  93-23 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from March 1969 to April 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1993 rating decision from the St. 
Louis, Missouri, Department of Veterans Affairs (VA) Regional 
Office (RO), which continued the 10 percent evaluation for 
service-connected PTSD.  By decision of the hearing officer 
in October 1997, the evaluation was increased to 30 percent, 
effective February 8, 1993, with two periods of temporary 
total evaluation under 38 C.F.R. § 4.29 (1998).  

In February 1996, the Board remanded the veteran's claim for 
further development to include obtaining medical treatment 
records and a VA examination.  The Board  noted that the 
veteran had filed a notice of disagreement to the RO's April 
1995 decision denying service connection for chloracne due to 
Agent Orange exposure and ordered the RO to continue 
development of that claim and issue a statement of the case.  
A VA examination for skin disorders was conducted in November 
1996, and the RO issued a statement of the case in July 1998.  
The veteran failed to file a timely substantive appeal to 
that statement of the case.  Therefore, that issue is not 
before the Board.  See 38 C.F.R. §§ 20.200, 20.302 (1998).  

In the February 1996 decision, the Board stated that the RO 
should consider whether the veteran's PTSD aggravated his 
alcohol and drug problems.  The Board notes that Section 8052 
of the Omnibus Budget Reconciliation Act of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388-351, prohibits, 
effective for claims filed after October 31, 1990, the 
payment of compensation for a disability that is a result of 
a veteran's own alcohol or drug abuse.  The payment of 
compensation is prohibited whether the claim is based on 
direct service connection or, under 38 C.F.R. § 3.310(a), on 
secondary service connection of a disability proximately due 
to or a result of a service-connected condition.  Further, 
compensation is prohibited regardless of whether compensation 
is claimed on the basis that a service-connected disease or 
injury caused the disability or on the basis that a service-
connected disease or injury aggravated the disability.  
VAOPGCPREC 2-97 (Jan. 16, 1997).  The RO issued a 
supplemental statement of the case, addressing this issue in 
October 1997, the veteran has not indicated a further 
intention to appeal this decision.  

The Board notes that a timely appeal was perfected by the 
veteran as to the RO's October 1996 denial of a temporary 
total evaluation under 38 C.F.R. § 4.29  for hospitalization 
from April to May 1996.  However, this benefit was thereafter 
granted by the RO in the October 1997 hearing officer's 
decision and supplemental statement of the case.  

The Board further recognizes that the veteran filed a timely 
notice of disagreement to the RO's May 1995 denial of a 
temporary total evaluation under 38 C.F.R. § 4.29 for 
hospitalization from April to May 1995.  The RO issued a 
statement of the case in June 1996.  In September 1996, the 
veteran indicated that he wished to withdraw the claim denied 
in the June 1996 VA letter.  The denial of a temporary total 
evaluation was the only claim reported in that June 1996 
statement of the case and letter.  A notice of disagreement 
may be withdrawn in writing before a timely substantive 
appeal is filed.  38 C.F.R. § 20.204(a) (1998).  Although, in 
November 1996, the veteran filed a VA Form 9, substantive 
appeal, on this issue, the appeal had already been 
successfully withdrawn.  Further, the Board notes that had 
the appeal not been withdrawn, the substantive appeal was not 
timely filed as it was more than 60 days after the issuance 
of the June 1996 statement of the case, and more than one 
year from the May 1995 rating decision denying the temporary 
total evaluation.  38 C.F.R. § 20.302(b) (1998).  

Finally, the Board notes that the veteran's representative in 
December 1995 indicated that the veteran was unable to obtain 
or maintain gainful employment and requested that the RO 
develop the facts pertinent to this claim.  The issue of 
disability due to unemployability is referred to the RO for 
further action as necessary.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. The veteran's PTSD is manifested by flashbacks, 
nightmares, isolation, hypervigilance, insomnia, startle 
reactions, severe inability to sustain employment, and 
inability to establish or maintain effective 
relationships. 

3. The veteran's alcoholism exacerbates already existing 
symptomatology of PTSD and represents 25 percent of the 
veteran's dysfunction.


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for service-
connected PTSD have been met; the criteria for an evaluation 
in excess of 70 percent have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran filed an initial claim for VA benefits for 
service connection for PTSD with alcoholism as a secondary 
condition in January 1991.  By rating decision in December 
1991, the RO granted service connection for PTSD with a 
noncompensable evaluation and denied service connection for 
alcoholism, as such disability was the result of the 
veteran's own willful misconduct.  

A VA social work examination was conducted in March 1992.  
The veteran reported a history of stressors during his 
service in Vietnam.  The social worker noted that the veteran 
had recently been fired from his job of 14 years, due to 
alcoholism, which the veteran attributed to the stress of his 
post-war trauma.  The veteran indicated that he was estranged 
from his family due to chronic alcoholism.  The social worker 
indicated that the veteran had a series of significant losses 
in his life, which the veteran attributed to his habitual use 
of alcohol to numb the pain of post-war trauma.  The veteran 
reported that he was increasingly paranoid, hypervigilant, 
and had difficulty sleeping, all of which he attributed to 
the residual effects of PTSD.  

A VA psychiatric examination was also conducted in March 
1992, and the examiner noted review of the veteran's claims 
file.  The veteran reported difficulty sleeping and survivor 
guilt, and stated that he "still is in the war sometimes."  
The examiner noted that the veteran followed a pattern of 
absenteeism, alcoholism, depression, and anxiety.  A 
diagnosis of PTSD was indicated.  

By rating decision in April 1992, the RO increased the 
evaluation of the veteran's service-connected PTSD to 10 
percent, effective January 1991.  In February 1993, the 
veteran filed a claim for an increased evaluation for PTSD, 
as his condition was worse.

A VA disability determination examination was conducted in 
April 1993.  The veteran reported with complaints of 
flashbacks to Vietnam, chest pains, headaches, and 
alcoholism.  The veteran indicated that he heard voices, was 
easily startled, angered, and nervous.  The examiner 
indicated that the veteran had been employed for 14 years 
after discharge from the military, but was terminated due to 
his drinking problem.  He had been working off and on since 
that time.  The veteran admitted to suicidal thoughts, but 
was not paranoid or delusional.  The examiner indicated 
diagnoses of alcohol dependence and chronic dysthymia.  The 
examiner noted that the veteran's main problem was alcohol 
dependence and the veteran had been abusing alcohol for 34 
years.  The examiner stated that he was "not impressed" 
with the diagnosis of PTSD, as the veteran functioned 
relatively well after 1971 and was able to hold a job until 
he was terminated for drinking.  However, the examiner did 
indicate that PTSD could not be ruled out.  

The veteran was hospitalized from April to May 1993 with 
diagnoses of PTSD, alcohol abuse and dependence, and 
depression.  The veteran indicated complaints of depression, 
disturbed sleep, homicidal and suicidal thoughts, auditory 
hallucinations, and flashbacks.  He admitted to using alcohol 
to relieve his tension.  At admission, the veteran's mood and 
affect were inappropriate and his insight and judgment were 
impaired.  At discharge, his mood and affect were normal and 
he denied any homicidal or suicidal thoughts.  

A VA examination for PTSD was conducted in May 1993.  The 
veteran continued to describe flashbacks, approximately twice 
per week, nightmares, and intrusive thoughts and reported 
recent hospitalization due to these symptoms and alcohol use.  
The veteran indicated that he could not sleep without 
alcohol.  The examiner noted guilt feelings, feelings of 
inadequacy, feelings of impending catastrophe, sleep 
disturbance, hypervigilance, trouble concentrating, and 
startle reactions.  Diagnoses of PTSD and chronic alcoholism 
were noted.  

The veteran was hospitalized in June 1994 with diagnoses of 
alcohol dependence and PTSD.  The veteran reported to the 
emergency room with suicidal and homicidal thoughts and 
indicated that his sleep was disturbed by nightmares and 
flashbacks.  He stated that he had been depressed and nervous 
and felt worthless and helpless.  The assessment at admission 
was major depression with suicidal and homicidal ideations, 
PTSD, and alcohol dependence.  

The veteran was again hospitalized in August 1994 with 
diagnoses of alcohol dependency and PTSD.  At discharge, the 
veteran demonstrated appropriate affect, and euthymic mood 
with intact intellectual faculties and no evidence of a 
thought disorder.  The veteran was admitted to the hospital 
in December 1994 for depression and flashbacks after shooting 
a weapon behind his house.  He reported sleep interruptions, 
fatigue, and audiovisual and tactile hallucinations.  
The examiner noted assessments of alcohol and cocaine 
dependence, and major depression.  At discharge the veteran's 
affect was appropriate and his mood euthymic, with 
intellectual faculties intact and no evidence of a thought 
disorder.  

A VA social work assessment was conducted in April 1995.  The 
veteran reported hearing voices and indicated an intention to 
kill his girlfriend.  He denied a drug or alcohol problem, 
stating that he only used cocaine two-to-three days per week, 
and indicated that his problem was PTSD.  The veteran 
reported feelings of depression since his service in Vietnam 
and stated that he had attempted suicide many times.  The 
social worker indicated assessments of polysubstance abuse, 
with denial of such, and PTSD.  

The veteran was again hospitalized from April to May 1995 
with diagnoses of crack cocaine dependence, alcohol 
dependence, and PTSD.  The veteran reported recurrent 
episodes of anxiety-depression reaction, Vietnam flashbacks, 
hearing voices, delusional paranoia, mixed visual 
hallucinations, and suicidal and homicidal ideations.  At 
discharge, the veteran's mood was calm and his affect 
appropriate.  His thought control and impulse control were 
normal.  

At a psychiatric assessment in December 1995, the veteran 
indicated that his PTSD symptoms, specifically nightmares, 
increased with his decreased alcohol use.  The veteran 
indicated that he felt totally incapacitated by these 
symptoms.  The examiner noted that the veteran felt hopeless, 
helpless, and worthless.  Assessments of chronic severe PTSD, 
depressive disorder, not otherwise specified, anxiety 
disorder, alcohol abuse, and cocaine abuse, all secondary to 
PTSD, were noted.  

In February 1996, the Board remanded the veteran's claim for 
further development to include obtaining medical treatment 
records and a VA examination.  By letter dated in February 
1996, the RO requested that the veteran identify all VA and 
non-VA health care providers you had treated him for various 
disorders to include PTSD.  In a statement received in 
February 1996, the veteran reported treatment at the VA 
Medical Center (MC) in St. Louis, at the Lutheran Medical 
Center and Lindell Hospital.  In March 1996, an individual 
with medical records, indicated that the Lindell Hospital 
records could not be located and the veteran should contact 
his physician to determine where they were stored.  Lutheran 
Medical Center provided hospitalization records from October 
to November 1979 for treatment of alcohol abuse.  The veteran 
noted that he started drinking in his early teens.  No 
diagnosis or opinion relating to PTSD was indicated.  

The veteran was hospitalized from April to May 1996 with 
diagnoses of PTSD and alcohol dependency.  He was admitted 
due to flashbacks and was treated with "detox" and group 
therapy.  

A VA PTSD examination was conducted in May 1996, and the 
examiner noted review of the claims file.  The veteran 
indicated that the flashbacks and nightmares were triggered 
almost daily.  He reported that he had not worked since 
December 1992 because all the jobs brought back memories of 
Vietnam.  The veteran was distrustful of people around him 
and felt paranoid.  The veteran regarded his alcoholism as 
self-medication to relieve the anguish, anger, depression, 
and paranoia.  The examiner noted no evidence of delusional 
symptoms, but the veteran was markedly asocial, reclusive, 
had nightmares and flashbacks of Vietnam, and was 
hypervigilant with insomnia, trouble concentrating, and 
marked startle reactions.  Diagnoses of PTSD, increased in 
intensity, and chronic alcohol dependence and abuse were 
indicated.  

At a hearing before an RO hearing officer in January 1997, 
the veteran testified that he had been participating in PTSD 
group therapy two-to-three times per week for approximately 
three years, and had regular outpatient treatment every two 
months.  Transcript, p. 3.  The veteran stated that he could 
not be around crowds and had no social life.  He indicated 
that he pretty much stayed by himself because he did not 
trust people.  Transcript, p. 4.  He reported that the last 
time he had worked was in December 1992 as a machine 
operator, but all his coworkers started "looking like my 
enemy."  Transcript, pp. 5-6.  The veteran testified that he 
had nightmares all through the night and had flashbacks 
during the day.  Transcript, p. 6.  He also reported diving 
to the ground when hearing a lot of noise.  Transcript, p. 7.  
The veteran indicated that the only friend or family, with 
whom he was in contact, was his sister, and they were not 
"close."  Transcript, p. 8.  

An "OHA Psychiatric Review Technique Form," dated in March 
1997, indicated that the veteran exhibited depressive 
syndrome characterized by sleep disturbance, psychomotor 
agitation or retardation, decreased energy, feeling of guilt 
or worthlessness, thoughts of suicide, and hallucinations, 
delusions or paranoid thinking.  The veteran also showed 
generalized persistent anxiety accompanied by motor tension 
and apprehensive expectation, persistent irrational fear, 
recurrent and intrusive recollections of a traumatic 
experience, and PTSD.  The veteran's restrictions on daily 
activity were indicated as marked as were his difficulties in 
maintaining social functioning.  

A VA psychiatric examination was conducted in July 1997, and 
the examiner noted review of the documentation in the 
veteran's claims file.  The veteran indicated that he had 
been unable, for all practical purposes, to do anything in 
the previous year.  He complained of PTSD symptoms, and 
indicated increased frequency of his symptoms.  When 
questioned about specific symptoms, the veteran stated that 
each occurred on a daily basis and were extremely distressing 
to him.  He reported cold sweats, as the result of nightmares 
of his experiences in Vietnam, and flashbacks.  The veteran 
stated that he isolated himself because crowds made him 
nervous.  The examiner noted that the veteran had been a 
heavy drinker and sometime drug use for a number of years, 
but the veteran claimed that he was no longer drinking 
regularly.  The veteran reported drinking once every three 
months.  The veteran's mood was moderately dysthymic and his 
affect was controlled an appropriate.  

The examiner indicated that the veteran continued to suffer 
from PTSD symptomatology at levels which were severely 
distressing and which occurred with high frequency.  The 
veteran was clearly distressed by his condition and it got in 
the way of his maintaining normal activities.  The examiner 
indicated that the influence of the veteran's drinking in 
creating his symptomatology is probably minimal, but the 
drinking did exacerbate already existing symptomatology.  
The examiner felt based on previous history that the veteran 
was minimizing his current report of drinking and concluded 
that 75 percent of the veteran's dysfunction was due to PTSD 
and 25 percent due to his drinking.  Diagnoses of PTSD and 
alcohol dependency, in sustained partial remission by the 
veteran's report, were indicated.  The examiner indicated a 
global assessment of functioning (GAF) rating of 45, which 
was fairly consistent with previous ratings.  However, the 
examiner noted that this did not support the significant 
decrement in function over the previous year.  The examiner 
concluded that the veteran was unlikely to be able to sustain 
conventional employment and his interpersonal relationships 
were likely to be significantly affected by his pathology.  

By hearing officer decision in October 1997, the RO granted 
an increased evaluation of 30 percent for service-connected 
PTSD, effective in February 1993, with two periods of 
temporary total evaluation under 38 C.F.R. § 4.29.  

By letter dated in April 1998, a VA physician indicated that 
the veteran was 100 percent disabled due to an emotional 
disorder and attended treatment at the VA for this condition.  


II. Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  All benefit of 
the doubt will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (1998).

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating psychiatric disabilities.  61 Fed. Reg. 
52695 (Oct. 1996) (codified at 38 C.F.R. § 4.130).  Because 
the veteran's claim was filed before the regulatory change 
occurred, he is entitled to application of the version most 
favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 308, 
311 (1991).  In the instant case, the RO provided the veteran 
notice of the revised regulations in the October 1997 
supplemental statement of the case.  Thus, the Board finds 
that it may proceed with a decision on the merits of the 
veteran's claim, with consideration of the original and 
revised regulations, without prejudice to the veteran.  
See Bernard v Brown, 4 Vet. App. 384, 393-394(1993).


Under the old Schedule the following evaluations are provided 
for:
? 30 percent for definite impairment in the ability to 
establish or maintain effective and wholesome 
relationships with people and psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment; 
? 50 percent when the ability to establish or maintain 
effective or favorable relationship with people is 
considerably impaired, and reliability, flexibility, 
and efficiency levels are so reduced as to result in 
considerable industrial impairment as a result of 
psychoneurotic symptoms; 
? 70 percent when the ability to establish and maintain 
effective or favorable relationships with people is 
severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment;
? 100 percent when the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities, such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting profound retreat from mature behavior; 
and the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).

The current Schedule provides for the following evaluations:  
? 30 percent of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due 
to such symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events);
? 50 percent for occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships;
? 70 percent for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting ); inability to establish and maintain effective 
relationships;  
? 100 percent for total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability 
to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (1998).

The Board finds that under the old schedule the evidence of 
record most closely approximates a 70 percent evaluation for 
PTSD.  The most recent VA examiner, in July 1997, indicated 
that the veteran was unlikely to be able to sustain 
conventional employment and his interpersonal relationships 
were likely to be significantly affected by his pathology.  
The examiner indicated the vast majority of the veteran's 
dysfunction was due to PTSD and not to his chronic 
alcoholism.  The veteran reported isolation due to inability 
to trust people and reported contact with only one member of 
his family, with whom he was not "close".  The veteran 
further indicated that he had not worked since December 1992, 
because work brought back memories of his experiences in 
Vietnam.  In May 1996, the veteran reported almost daily 
flashbacks and nightmares.  Although the veteran's 
symptomatology causes isolation, he is not so incapacitated 
by his symptoms as to border on gross repudiation of reality.  
After each hospitalization, the veteran was released 
with findings of normal affect and mood and no evidence of 
thought disorders.  In addition, a 100 percent evaluation 
would not be appropriate considering the July 1997 VA 
examiners opinion that 25 percent of the veteran's 
symptomatology is due to his alcoholism, which is not 
compensable.  See VAOPGCPREC 2-97 (Jan. 16, 1997).  The 
veteran's PTSD symptomatology creates more than a 
"definite" or a "considerable" impairment.  The VA 
examiner in July 1997 indicated that the veteran's 
symptomatology was at severely distressing levels 
and occurred with high frequency.  The Board finds that the 
veteran's PTSD symptomatology creates a severe impairment on 
the veteran's ability to establish and maintain effective or 
favorable relationships with people and his ability to obtain 
or retain employment.  

Similarly, under the criteria of the new Schedule, the Board 
finds that the veteran's symptomatology most closely 
approximates a 70 percent evaluation for PTSD.  The veteran 
has demonstrated deficiencies in most areas including work 
and family relations.  He has not worked since December 1992 
and keeps in contact with only one member of his family.  He 
has demonstrated repeated suicidal and homicidal ideations 
and has been repeatedly diagnosed with depression.  The 
evidence shows an inability to establish and maintain 
effective relationships, due to the veteran's inability to 
trust people or be in crowds.  The veteran's symptomatology 
does not rise to the level of the criteria for a 100 percent 
evaluation, as his thought processes are not grossly 
impaired, nor does he demonstrate grossly inappropriate 
behaviors, or an inability to perform activities of daily 
living.  He has not demonstrated disorientation to time or 
place or memory loss.  Although he has demonstrated some 
hallucinations and has had repeated suicidal and homicidal 
ideations, the veteran's overall disability picture more 
closely approximates the criteria for a 70 percent 
evaluation.  In addition, as noted above, a 100 percent 
evaluation would not be appropriate considering the July 1997 
VA examiners opinion that 25 percent of the veteran's 
symptomatology is due to his alcoholism, which is not 
compensable.  See VAOPGCPREC 2-97 (Jan. 16, 1997).  


ORDER

Entitlement to an evaluation of 70 percent for service-
connected PTSD is granted.




		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals


 
  The United States Court of Appeals for Veterans Claims (known as the United Stated Court of Veterans 
Appeals prior to March 11, 1999) (hereinafter, "the Court") has stated the word "definite", as used in the old 
schedular criteria for a 30 percent evaluation, is a qualitative term rather than a quantitative term.  Hood v. 
Brown, 4 Vet. App. 301, 303 (1993).  However, the degree of impairment, which would lead to an award at 
the 30 percent level, can be quantified.  Cox v. Brown, 6 Vet. App. 459, 461 (1994).  In a precedent opinion, 
dated November 9, 1993, the VA General Counsel concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  "Definite" represents a degree of social and industrial 
inadaptability that is "more than moderate but less than rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  VA, 
including the Board, is bound by this interpretation of the term "definite."  38 U.S.C.A. § 7104(c) (West 
1991); 38 C.F.R. § 3.101 (1998).  Words such as "mild", "considerable" and "severe" were not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are "equitable and just".  38 C.F.R. 4.6 (1998).  It should also 
be noted that use of terminology such as "severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 4.2, 4.6 (1998).

